Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is NON-FINAL.
Status of Claims
Claims 1-13 are pending.  Claim 1-7 stand amended to overcome an objection.  Claims 8-13 stand withdrawn.
Priority
Instant application 17215095, filed 03/29/2021 claims benefit as follows:

    PNG
    media_image1.png
    70
    196
    media_image1.png
    Greyscale
.
The priority document is not in English and therefore the priority date of 03/29/2021 is granted.
Response to Applicant Argument/Amendment
	In view of Applicant amendment, the objection of record is withdrawn.
	In view of Applicant argument, the 103 rejection of record is withdrawn.  The 103 rejection of record is withdrawn because the instantly claimed ligand has an additional carbon between the two tethering arms of the ligand molecule.  The art fails to teach or suggest this structural limitation.  Catalysts are viewed as being in an unpredictable art. 
Examiner expanded his search to an additional specie.  The expanded specie reads on claims 1-4.  Claims 5-6 are withdrawn as not reading on the expanded specie.  Claim 7 is objected.
The elected specie is in condition for allowance.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Spencer et al. (“Spencer”, Inorganica Chimica Acta 442 (2016) 24-29).
This rejection applies to the expanded specie where all rings R1-R4 are pyridine. The Spencer article teaches for example:

    PNG
    media_image2.png
    156
    181
    media_image2.png
    Greyscale
.
	In this case R1-R4 = C6-heteraromatic and the metal is Pt.

Claim Objection
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622